Case 2:19-cv-09454-MWF-E Document 31 Filed 06/25/20 Page 1 of 1 Page ID #:144




  1
  2
  3
                                                                        JS-6
  4
  5
  6
  7
  8
  9                          UNITED STATES DISTRICT COURT
 10            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11
 12 HARBOR FREIGHT TOOLS USA,                     CASE NO. 2:19-CV-09454-MWF-E
    INC.,
 13                                               ORDER GRANTING JOINT
              Plaintiff,                          STIPULATION OF DISMISSAL
 14
          vs.
 15                                               Judge: The Hon. Michael W. Fitzgerald
    VEHICLE SERVICE GROUP, LLC,
 16                                               Complaint Filed: November 1, 2019
              Defendant.                          Trial Date:      None Set
 17
 18          Pursuant to the parties’ Joint Stipulation of Dismissal, the Court hereby orders
 19 that the above-captioned matter, including all claims and counterclaims, is dismissed
 20 in its entirety with prejudice and with each side bearing its own attorneys’ fees and
 21 costs.
 22          IT IS SO ORDERED.
 23
 24 DATED: June 25, 2020
                                                MICHAEL W. FITZGERALD
 25                                             United States District Judge
 26
 27
 28
                                                                   Case No. 2:19-CV-09454-MWF-E
                                               ORDER GRANTING JOINT STIPULATION OF DISMISSAL
